DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tree structure configuration unit, display area setting unit, and a display unit (display)in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 10 and 11 ( and corresponding dependent claims 2-9 and 12-19) recite a content tree from the tree structure.  It is unclear what a content tree is and how it is different from the tree structure.

Claim 5 and 15 (and corresponding dependent claims 6-9 and 16-19) recite dividing the tree structure into a plurality of trees.  It is unclear how the division is performed and what the purpose is.

Claim 7 and 17 (and corresponding dependent claims 8-9 and 18-19) recite a display area.  Claim 7 depends on  Claim 1  and Claim 17 depends on Claim 11 which recites a display area and it is unclear if this is a second display area or the same display area.

Clam 8 and 18 (and corresponding dependent claims 9 and 19)  recite display areas and it is unclear if this includes the display area in claim 1 and 11 or claim 7 and 17.  

Claim 11-19 recites tree structure configuration unit, display area setting unit. The specification does not provide sufficient details of structure.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., “tree structure configuration unit configured to" “display area setting unit configured to””) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification does not state if the units are separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the units are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 11, 12, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fitzhugh (US 2006/0242126 and hereafter referred to as “Fitz”).
	Regarding Claim 1, Fitz discloses a method of displaying a multi-depth image in which one or more images are inserted into a main image in a tree structure and one or more objects are mapped to at least some of the one or more images, the method comprising: 
generating at least one content tree from the tree structure of the multi-depth image (Page 4, paragraph 0043); and 
configuring a display area corresponding to each of the at least one content tree Page 4, paragraph 0043, Figure 3, Figure 4), 
wherein the display area includes a first area for displaying an image corresponding to each node of the content tree, and a second area for displaying an object corresponding to each node of the content tree or a playback user interface (UI) of the object (Page 4, paragraph 0043-0045, Figure 3, Figure 4), 
wherein the first area and the second area respectively display the image and the object mapped thereto or the playback UI in synchronization with each other (Page 4, paragraph 0043-0054, Figure 3, Figure 4).  
Regarding Claim 10, Fitz discloses a non-transitory computer-readable recording medium on which a program for executing a method of claim 1 is recorded (Page 4, paragraph 0043-0054, Figure 3, Figure 4, See rejection of claim 1).  
Regarding Claim 11, Fitz discloses a multi-depth image display device comprising: 
a tree structure configuration unit configured to generate a multi-depth image by inserting one or more images into a main image in a tree structure and map one or more objects to at least some of the one or more images (Page 4, paragraph 0043-0054, Figure 3, Figure 4); 
a display area setting unit configured to generate at least one content tree from the tree structure of the multi-depth image and constitute a display area corresponding to each of said the at least one content tree (Page 4, paragraph 0043, Figure 3, Figure 4; and 
a display unit configured to display the multi-depth image in the display area (Page 4, paragraph 0043, Figure 3, Figure 4)
wherein the display area comprises a first area for displaying an image corresponding to each node of the content tree, and a second area for displaying an object corresponding to each node of the content tree or a playback 5PRELIMINARY AMENDMENTAttorney Docket No.: Q262802 Appln. No.: Entry into National Stage of PCT/KR2019/012492 user interface (UI) of the corresponding object in synchronization with the image being displayed in the first area (Page 4, paragraph 0043-0045, Figure 3, Figure 4), 
wherein the display unit displays the image and the object mapped thereto or the playback UI of the object on the first area and the second area, respectively (Page 4, paragraph 0043-0054, Figure 3, Figure 4).  
Regarding Claim 2 and 12, Fitz discloses all the limitations of Claim 1 and 11 respectively.  Fitz discloses wherein the content tree is configured as a single tree having the same structure as the tree structure of the multi-depth image, wherein objects corresponding to nodes of the content tree or a playback UI of the objects are displayed on the second area according to a depth first search order (Page 4, paragraph 0043-0054, Figure 3, Figure 4).  
	Regarding Claim 5 and 15, Fitz discloses all the limitations of Claim 1 and 11 respectively.  Fitz discloses wherein the content tree is generated by dividing the tree structure of the multi-depth image into a plurality of trees (Figure 3, Page 4, paragraph 0043).  
Regarding Claim 6 and 16, Fitz discloses all the limitations of Claim 5 and 15 respectively.  Fitz discloses wherein the plurality of trees are non-nested subtrees generated by dividing the tree structure of the multi-depth image based on branch nodes (Figure 3, Page 4, paragraph 0043).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 8, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitz in view of Morris (US 2011/0179390).
Regarding Claim 3 and 13, Fitz discloses10 all the limitations of Claim 2 and 12 respectively.  Fitz does not explicitly the limitations.  Morris discloses wherein a display order of a plurality of branches branching from a same branch node of the content tree is determined based on at least one of a 3PRELIMINARY AMENDMENTAttorney Docket No.: Q262802Appln. No.: Entry into National Stage of PCT/KR2019/012492number of levels of each of the plurality of branches, a time when images or objects included in the plurality of branches are generated, or a number of associated keywords searched from objects included in each of the plurality of branches (Page 4, paragraph 0039, Page 10, paragraph 0120, 0123).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitz to include the missing limitations at taught by Morris in order to make it easier for a user traverse a path and reduce the need for repeated input  (Page 1, paragraph 0006, Page 10, paragraph 0123) as disclosed by Morris.
Regarding Claim 7 and 17, Fitz discloses10 all the limitations of Claim 5 and 15 respectively.  Fitz does not explicitly the limitations.  Morris discloses wherein a display area of a tree occupying a higher-level in the tree structure of the multi-depth image among the plurality of trees is displayed first (Page 4, paragraph 0039, Page 10, paragraph 0120, 0123).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitz to include the missing limitations at taught by Morris in order to make it easier for a user traverse a path and reduce the need for repeated input  (Page 1, paragraph 0006, Page 10, paragraph 0123) as disclosed by Morris.
Regarding Claim 8 and 18, Fitz and Morris disclose all the limitations of Claim 7 and 17 respectively.   Morris discloses wherein a display order of display areas of content trees branching from the same branch node to a lower-level among the plurality of trees is determined based on at least one of a number of levels of each of the content trees branched to the lower-level, a time when an image or text included in content trees branching to the lower-4PRELIMINARY AMENDMENTAttorney Docket No.: Q262802 Appln. No.: Entry into National Stage of PCT/KR2019/012492 level is generated, and a number of related keywords searched from texts included in each of the content trees branching to the lower-level (Page 4, paragraph 0039, Page 10, paragraph 0120, 0123, Figure 8).  

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitz in view of Morris, as applied to claim 3, further in view of Brodie et al (US 2008/027444 and hereafter referred to as “Brodie”).
Regarding Claim 4 and 14, Fitz and Morris disclose all the limitations of Claim 3 and 13 respectively. The combination is silent on the limitations.  Brodie discloses  wherein the display order of the plurality of branches branching from the same branch node of the content tree is changeable by changing positions of the plurality of branches or changing an order of nodes included in each of the plurality of branches, according to a user's selection (Page 1, paragraph 0018, Page 2 paragraph 0028).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations at taught by Brodie in order to allow for a more intuitive and natural graphical user interface for editing objects and relationships  (Page 1, paragraph 0005) as disclosed by Brodie.
	Regarding Claim 9 and 19, Fitz and Morris disclose all the limitations of Claim 8 and 18 respectively. The combination is silent on the limitations.  Brodie discloses  wherein a display order of content trees branching from the same branch node to a lower-level among the plurality of trees is changeable by changing positions of the content trees or changing an order of nodes included in each of the content trees according to a user's selection (Page 1, paragraph 0018, Page 2 paragraph 0028).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations at taught by Brodie in order to allow for a more intuitive and natural graphical user interface for editing objects and relationships  (Page 1, paragraph 0005) as disclosed by Brodie.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 22, 2022